                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


WORLD WRESTLING ENTM’T, INC.
  Plaintiff,

    v.
                                                                No. 18-cv-780 (VAB)
TRANSWORLD TELEVISION CORP.,
   Defendant.


                                   ORDER TO SHOW CAUSE

         On May 8, 2018, World Wrestling Entertainment, Inc. (“Plaintiff” or “WWE”) sued

Transworld Television Corporation (“Defendant”). Complaint, dated May 8, 2018, ECF No. 1.

On May 10, 2018, WWE moved for an order directing alternative service of process pursuant to

Federal Rule of Civil Procedure 4(f)(3). Motion, dated May 10, 2018, ECF No. 10. On July 31,

2018, WWE withdrew that motion. Notice, dated July 31, 2018, ECF No. 12.

         “If a defendant is not served within 90 days after the complaint is filed, the court—on

motion or on its own after notice to the plaintiff—must dismiss the action without prejudice

against that defendant or order that service be made within a specified time. But if the plaintiff

shows good cause for the failure, the court must extend the time for service for an appropriate

period.” FED. R. CIV. P. 4(m).

         This case therefore shall be dismissed for failure to prosecute and failure to serve unless

by November 12, 2018, WWE shows cause why this case should not be dismissed for failure to

prosecute and failure to timely serve Defendant.

         SO ORDERED at Bridgeport, Connecticut, this 29th day of October, 2018.

                                                                 /s/ Victor A. Bolden
                                                               Victor A. Bolden
                                                               United States District Judge
